DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/24/2020, 08/18/2020, 12/07/2020, and 02/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (WO 2015/046973 published 04/02/2015) [“Jung”; cited portions correspond to US2016/0219566 which is relied on as an English translation] in view of Sorrentino et al. (US 2017/0265198) [“Sorrentino”] in view of Park (WO 2015/170934 published 11/12/2015) [“Park”; cited portions correspond to EP 3,142,426 A1 which is relied on as an English translation] in view of Lopes Batista et al. (US 2017/0188381) [“Lopes Batista”].
Regarding claim 1, Jung teaches a Vehicle-to-X (V2X) operation method implemented by a V2X User Equipment (UE) in a wireless communication system, the method comprising: 
when a D2D transmission operation and a wide area network (WAN) transmission operation overlap in a time domain, determine whether or not the D2D transmission operation and the WAN transmission operation are performed on a same carrier [Jung ¶ 0268: UE determines whether a first signal for D2D communication with another UE collides against a second signal for communication with an eNB (i.e. WAN communication) at the same transmission point of time; ¶ 0276: resources may also be in a first frequency band and a second frequency band which are the same frequency band]; and 
perform the D2D transmission operation on the basis of the determination [Jung ¶ 0269: If the first signal and the second signal collide with each other, the UE sends only the second signal at the transmission point of time].
However, Jung does not explicitly disclose a D2D communication may be a V2X communication.
However, in a similar field of endeavor, Sorrentino teaches a D2D communication may be a V2X communication [Sorrentino ¶ 0032: scheduled D2D traffic may be a V2X traffic].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of detecting D2D and WAN communications occurring during a same time-frequency as taught by Jung with the system for D2D communication that is applied to V2X communications as taught by Sorrentino.  The motivation to combine these references would be to support direct communication between vehicles, pedestrians and infrastructure [Sorrentino ¶ 0007].
However, Jung in view of Sorrentino does not explicitly disclose wherein, if the V2X transmission operation and the WAN transmission operation are performed on different carriers, the V2X transmission operation is performed on the basis of transmission power applied to the V2X transmission operation.
However, in a similar field of endeavor, Park teaches wherein, if the V2X transmission operation and the WAN transmission operation are performed on different carriers, the V2X transmission operation is performed on the basis of transmission power applied to the V2X transmission operation [Park ¶ 0041: for a D2D UE operating in multiple carriers, when D2D transmission occurs on one carrier and WAN transmission occurs on another carrier in the same subframe, D2D maximum transmit power may be determined according to the maximum transmit power of D2D signal in consideration of existing LTE channels (here D2D transmission is analogous to a V2X transmission in view of the Sorrentino reference)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of detecting D2D and WAN communications occurring during a same time-frequency as taught by Jung with the method of determining D2D transmission power as taught by Park.  The motivation to do so would be to achieve interference mitigation and power saving [Park ¶ 0007].
However, Jung in view of Sorrentino in view of Park does not explicitly disclose if the V2X transmission operation and the WAN transmission operation are performed on the same carrier, the V2X transmission operation is performed on the basis of a priority applied to the V2X transmission operation.
However, in a similar field of endeavor, Lopes Batista teaches if the V2X transmission operation and the WAN transmission operation are performed on the same carrier, the V2X transmission operation is performed on the basis of a priority applied to the V2X transmission operation [Lopes Batista ¶ 0130: a Cell + D2D mode of operation is disclosed wherein cellular wireless device shares same time frequency resouces; ¶ 0131: For this metric, referred to as "respective priority" in action 405, each radio resource is mandatorily allocated to at least one cellular wireless device while its sharing with a D2D pair depends on the priority and spatial compatibility between them (i.e. D2D resources, which are analogous to V2X resources in view of Sorrentino, are allocated according to priority; see also claim 2)].
[Lopes Batista ¶ 0005].
Regarding claim 10, Jung teaches a User Equipment (UE) comprising: 
a Radio Frequency (RF) unit configured to transmit and receive a radio signal; and a processor configured to operate in conjunction with the RF unit [Jung ¶ 0020: user equipment comprises a Radio Frequency (RF) unit sending and receiving radio signals and a processor operatively connected to the RF unit], 
wherein, if a D2D transmission operation and a wide area network (WAN) transmission operation overlap in a time domain, the processor determines whether or not the D2D transmission operation and the WAN transmission operation are performed on a same carrier [Jung ¶ 0268: UE determines whether a first signal for D2D communication with another UE collides against a second signal for communication with an eNB (i.e. WAN communication) at the same transmission point of time; ¶ 0276: resources may also be in a first frequency band and a second frequency band which are the same frequency band].
However, Jung does not explicitly disclose a D2D communication may be a V2X communication.
However, in a similar field of endeavor, Sorrentino teaches a D2D communication may be a V2X communication [Sorrentino ¶ 0032: scheduled D2D traffic may be a V2X traffic].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of detecting D2D and WAN communications occurring during a same time-frequency as taught by Jung with the system for D2D communication that is applied to V2X communications as taught by Sorrentino.  The motivation to combine these references would be to support direct communication between vehicles, pedestrians and infrastructure [Sorrentino ¶ 0007].
However, Jung in view of Sorrentino does not explicitly disclose wherein, if the V2X transmission operation and the WAN transmission operation are performed on different carriers, the V2X transmission operation is performed on the basis of transmission power applied to the V2X transmission operation.
However, in a similar field of endeavor, Park teaches wherein, if the V2X transmission operation and the WAN transmission operation are performed on different carriers, the V2X transmission operation is performed on the basis of transmission power applied to the V2X transmission operation [Park ¶ 0041: for a D2D UE operating in multiple carriers, when D2D transmission occurs on one carrier and WAN transmission occurs on another carrier in the same subframe, D2D maximum transmit power may be determined according to the maximum transmit power of D2D signal in consideration of existing LTE channels (here D2D transmission is analogous to a V2X transmission in view of the Sorrentino reference)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of detecting D2D and WAN communications occurring during a same time-frequency as taught by Jung with the method of determining D2D transmission power as taught by Park.  The motivation to do so would be to achieve interference mitigation and power saving [Park ¶ 0007].
However, Jung in view of Sorrentino in view of Park does not explicitly disclose if the V2X transmission operation and the WAN transmission operation are performed on the same carrier, the V2X transmission operation is performed on the basis of a priority applied to the V2X transmission operation.
However, in a similar field of endeavor, Lopes Batista teaches if the V2X transmission operation and the WAN transmission operation are performed on the same carrier, the V2X transmission operation is performed on the basis of a priority applied to the V2X transmission operation [Lopes Batista ¶ 0130: a Cell + D2D mode of operation is disclosed wherein cellular wireless device shares same time frequency resouces; ¶ 0131: For this metric, referred to as "respective priority" in action 405, each radio resource is mandatorily allocated to at least one cellular wireless device while its sharing with a D2D pair depends on the priority and spatial compatibility between them (i.e. D2D resources, which are analogous to V2X resources in view of Sorrentino, are allocated according to priority; see also claim 2)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of detecting D2D and WAN communications occurring during a same time-frequency as taught by Jung with the method applying a priority for D2D communications in system of shared cellular and D2D time-frequency resources as taught by Lopes Batista.  The motivation to do so would be to improve utilization of radio resources with a minimal impact on cellular communications [Lopes Batista ¶ 0005].

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Sorrentino in view of Park in view of Lopes Batista in view of Li et al. (US 2018/016871) [“Li”].
Regarding claim 2, Jung in view of Sorrentino in view of Park in view of Lopes Batista teaches the method of claim 1, however, does not explicitly disclose wherein, if the V2X transmission operation and the WAN transmission operation are performed on the different carriers, the UE first allocates transmission power to the V2X transmission operation and then allocates remaining power transmission power to the WAN transmission operation.
However, in a similar field of endeavor, Li teaches wherein, if the V2X transmission operation and the WAN transmission operation are performed on the different carriers, the UE first allocates transmission power to the V2X transmission operation and then allocates remaining power transmission power to the WAN transmission operation [Li ¶ 0151: a D2D UE may determine priorities for allocating transmission power to channels or signals of a serving cell not entirely based on the importance of services of the serving cell, wherein D2D services and cellular network communication services are sorted according to priorities for allocating transmission power, priorities of SS and DS of D2D services are higher than priorities of all signals or channels of cellular network (here D2D signals are analogous to V2X in view of Sorrentino)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of detecting D2D and WAN communications occurring during a same time-frequency as taught by Jung with the method of prioritizing D2D transmissions over cellular transmissions.  The motivation to combine these references would be to provide a mechanism for allocation of transmission power to different services [Li ¶ 0006].
Regarding claim 7, Jung in view of Sorrentino in view of Park in view of Lopes Batista teaches the method of claim 1, however, does not explicitly disclose wherein, if the V2X transmission operation and the WAN transmission operation are performed on the same carrier, the UE always prioritizes the V2X transmission operation.
However, in a similar field of endeavor, Li teaches wherein, if the V2X transmission operation and the WAN transmission operation are performed on the same carrier, the UE always prioritizes the V2X transmission operation [Li ¶ 0151: D2D signals are given priority over cellular communications (here D2D signals are analogous to V2X in view of Sorrentino)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of detecting D2D and WAN communications occurring during a same time-frequency as taught by Jung [Li ¶ 0006].

Allowable Subject Matter
Claims 3-6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P COX/           Primary Examiner, Art Unit 2474